Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
24, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00479-CV

                 SHRIHARI ENTERPRISES, INC, Appellant
                                        V.

             SATIESH Y. RAO AND SAI & SAI, INC, Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-54280

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed May 4, 2012. On January 11,
2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.